Notice of Allowance

EXAMINER'S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Clarke on November 19, 2021.

The application has been amended as follows: 

Claims 33-39, 41-43, 45-53, 56, and 58-59 are cancelled.

Claim 1 is rewritten as follows: 

----A device for applying thermal therapy to a perineal area of a patient, comprising:
a pad comprising:
an absorbent core having a void, and
a top sheet and a bottom sheet, the top and bottom sheets surrounding the absorbent core;
a backing layer; and
a thermal pouch underlying the top and bottom sheets,
wherein the absorbent core forms a perimeter of the void,
wherein the top sheet is attached to the bottom sheet at the void, and
wherein the entire thermal pouch is nested within the void.----

Claim 32 is rewritten as follows: 

a pad comprising an absorbent core with a center void; 
top and bottom nonwoven sheets, wherein the top and bottom nonwoven sheets are connected at the center void;
a thermal pouch nested in the center voids, wherein the entire thermal pouch is nested in the center void; and
a backing layer,
wherein the absorbent core forms a perimeter of the center void.----

Claim 54 is rewritten as follows: 

----A process for making a device for providing thermal therapy to a perineal area of a patient comprising:
forming an absorbent core that includes a voided area without absorbent core, wherein the absorbent core forms a perimeter of the voided area;
wrapping the core in a top sheet and bottom sheet;
securing the top and bottom sheets to the absorbent core;
attaching the top sheet to the bottom sheet at the voided area;
providing a thermal pouch that underlays the top and bottom sheets, wherein the entire thermal pouch is nested in the voided area without the absorbent core; and
adhering a backing layer to a bottom of the thermal pouch and the wrapped absorbent core.----


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following prior art is the closest art of record: Ruscher US 6770064 B1, Caillouettte US 3175558, Fogg US 8937212 B2, Damaghi US 2003/0149412 A1



Caillouette and Fogg discloses a wrapped absorbent article with a thermal pouch. Caillouette fails to teach the absorbent article has a void were the top and bottom sheets are attached in the void space.

Damaghi discloses an absorbent pad with a slit or void for improved fluid handling. The core of Damaghi is covered by a top and bottom layer; however their attachment to each other in the void is not specified.  Damaghi also fails to teach a thermal pouch.

Without looking at applicant’s disclosure, it would not have been obvious to have attached the top and bottom sheets that surround the absorbent core in the void space and then placed a thermal pouch under the sheets entirely nested within the entire void.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781